Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2020

                                      No. 04-20-00078-CR

                        EX PARTE JUAN ROBERTO RODRIGUEZ,

                  From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1990CR1294-W9
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        Appellant, proceeding pro se, seeks to appeal the denial of his post-conviction application
for writ of habeas corpus filed pursuant to Texas Code of Criminal Procedure article 11.07. See
TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a). Under the exclusive procedure outlined in
article 11.07, only the convicting trial court and the Court of Criminal Appeals have jurisdiction
to review the merits of a post-conviction habeas petition; there is no role for the intermediate
courts of appeals in the statutory scheme. Id. art. 11.07, § 5 (providing “[a]fter conviction the
procedure outlined in this Act shall be exclusive and any other proceeding shall be void and of
no force and effect in discharging the prisoner”). Only the Court of Criminal Appeals has
jurisdiction to grant post-conviction release from confinement for persons with a felony
conviction. Id. art. 11.07, § 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In
re Stone, 26 S.W.3d 568, 569 (Tex. App.—Waco 2000, orig. proceeding) (mem. op.) (per
curiam). The intermediate courts of appeals have no jurisdiction over post-conviction writs of
habeas corpus in felony cases. Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding) (per
curiam); see In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding) (per curiam); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex.
App.—Fort Worth Dec. 22, 2016, no pet.) (mem. op., not designated for publication) (dismissing
appeal for lack of jurisdiction).

        Accordingly, it is ORDERED that appellant show cause in writing within fourteen (14)
days from the date of this order stating why this appeal should not be dismissed for lack of
jurisdiction.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court